Citation Nr: 1824855	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  13-16 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for post-operative residuals of recurrent right inguinal hernia.

2. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of right ankle sprain with arthritis, and, if so, whether service connection for a right ankle disorder is warranted.

3. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for right knee arthralgia, and, if so, whether service connection for a right knee disorder is warranted.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the first three issues listed on the title page.

In April 2015, the Board found that the issue of entitlement to a TDIU was raised in connection with the Veteran's claim for an increased rating for his hernia disability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the case in order to afford the Veteran his requested Board hearing.  In April 2016, the case was again remanded for a Board hearing.  Thereafter, in April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At such time, the undersigned held the record open for 60 days for the receipt of additional evidence; however, none has been received to date.

The reopened claims for service connection for right ankle and right knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's post-operative residuals of recurrent right inguinal hernia is manifested by pain, swelling, and spasms, but there is no evidence of recurrence and, consequently, such is not shown to be irremediable, not well supported by truss, or not readily reducible.

2. In a final rating decision issued in April 1989, service connection for right knee arthralgia was denied. 

3. In a final rating decision issued in April 1998, service connection for residuals of right ankle sprain with arthritis was denied.

4. Evidence added to the record since the final April 1989 denial is not cumulative or redundant of the evidence of record at the time of the prior decision, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right knee arthralgia.

5. Evidence added to the record since the final April 1998 denial is not cumulative or redundant of the evidence of record at the time of the prior decision, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of right ankle sprain with arthritis.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for post-operative residuals of recurrent right inguinal hernia have not been met.  38 U.S.C. §§ 1155, 5017 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7338 (2017).

2. The April 1989 rating decision that denied service connection for right knee arthralgia is final.  38 U.S.C. § 4005(c) (1988) [38 U.S.C. § 7105(c) (2012)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988) [38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017)].  

3. The April 1998 rating decision that denied service connection for residuals of right ankle sprain with arthritis is final.  38 U.S.C. § 7105(c) (West 1991) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1997) [(2017)].  
	
4. New and material evidence has been received to reopen the Veteran's claim for service connection for right knee arthralgia.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5. New and material evidence has been received to reopen the Veteran's claim for service connection for residuals of right ankle sprain with arthritis.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for right knee arthralgia residuals of right ankle sprain with arthritis are completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

With regard to the Veteran's increased rating claim, VA's duty to notify was satisfied by an April 2009 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issue decided herein has been obtained.  Specifically, the Veteran's service treatment records (STRs), post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  Further, he has not identified any additional outstanding records that have not been requested or obtained.

Furthermore, the Veteran was afforded VA examinations in May 2009 and April 2013 in order to evaluate the nature and severity of his hernia disability.  The examinations are sufficient evidence for deciding the claim.  In this regard, the reports adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Therefore, the Board finds that foregoing medical opinions are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

In April 2017, the Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2017 hearing, the undersigned noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected hernia disability was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such have on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, the Veteran denied receiving treatment for his hernia disability during the pendency of the appeal period.  Therefore, under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Additionally, the Board finds there has been substantial compliance with the Board's April 2015 and April 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, the Board remanded the case in April 2015 and April 2016 to afford the Veteran a Board hearing, which was conducted in April 2017.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Increased Rating Claim

The Veteran contends that he is entitled to a rating in excess of 10 percent for post-operative residuals of recurrent right inguinal hernia as his symptoms are more severe than as reflected by the currently assigned rating.  The appeal period before the Board begins on April 15, 2009, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010). 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected post-operative residuals of recurrent right inguinal hernia is rated under Diagnostic Code 7338.  Under Diagnostic Code 7338, an inguinal hernia that is a post-operative recurrent, readily reducible and well-supported by truss or belt is rated 10 percent disabling.  A small inguinal hernia, post-operative recurrent, or unoperated irremediable, not well-supported by truss, or not readily reducible is rated 30 percent disabling.  A large inguinal hernia, post-operative recurrent, not well-supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling. 
  
To evaluate the current nature and severity of the Veteran's hernia disability, he was afforded VA examinations in May 2009 and April 2013.  At the May 2009 VA examination, it was reported that the Veteran underwent operations in 1984 and 1988 for his hernia.  He reported that, since the second surgery, he has not developed a recurrent hernia, but has continued to have ongoing pain and a constant aching at the operative site.  Upon physical examination, the examiner found no evidence of a recurrence of a hernia.  The inguinal floor felt solid and stable, but there was grimacing and discomfort on palpation of the floor of the canal.  The diagnosis was status post-operative right inguinal hernia repair times two with residuals incisional pain.  The examiner noted that the Veteran genuinely seemed to have pain in the area of the hernia, and had his lifting restrictions limited to 5 to 10 pounds.

At the April 2013 VA examination, it was again noted that the Veteran had two prior hernia repairs in the 1980's.  Upon physical examination, no hernia was detected on the right side.  Consequently, the examiner did not address whether such was readily reducible, well-supported, or irremediable.

At the Veteran's April 2017 Board hearing, he testified that he had not had a recurrence of his hernia, but experienced pain, swelling, and spasms.  He also indicated that, due to such disability, he was limited in regard to lifting and other physical activities.

Based on the foregoing, the Board finds that the criteria for a rating in excess of 10 percent for post-operative residuals of recurrent right inguinal hernia have not been met as the evidence does not show the recurrence of the Veteran's hernia since his last surgery in 1988.  Furthermore, as there is no hernia, such has not been shown to be irremediable, not well supported by truss, or not readily reducible.  The Board acknowledges the Veteran's report of pain, swelling, and spasms related to his hernia disability.  In this regard, such symptoms and their resulting functional impairment, to include lifting restrictions, are contemplated by the currently assigned 10 percent rating.  Therefore, a rating in excess of 10 percent is not warranted for the Veteran's post-operative residuals of recurrent right inguinal hernia.

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.   

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected hernia disability.  However, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disability is not warranted.

Neither the Veteran nor his representatives have raised any other issues, nor have any other issues been reasonably raised by the record, with regard to such claim.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

Therefore, the Board finds that the preponderance of the evidence is against a  rating in excess of 10 percent for the Veteran's post-operative residuals of recurrent right inguinal hernia.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  See 38 U.S.C. § 5107, 38 C.F.R. §§ 4.3, 4.7.

III.  Applications to Reopen Previously Denied Claims

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The AOJ denied the Veteran's claim of entitlement to service connection for right knee arthralgia in an April 1989 rating decision.  At such time, the AOJ considered the Veteran's service treatment records and a post-service March 1989 examination.  The AOJ noted that the Veteran's service treatment records reflected complaints of right knee pain; however, current examination of the right knee revealed good stability and range of motion was normal.  Consequently, service connection for arthralgia of the right knee was denied as the Veteran's in-service complaints of knee pain were considered acute and resulted without residual disability. , as an examination of the Veteran's right knee was normal and revealed no current disability.  The Veteran was advised of the decision and his appellate rights in April 1989; however, he did not enter a notice of disagreement.  Further, no new and material evidence was received within one year of the notification of the decision, and relevant service department records have not since been received.  Therefore, the April 1989 rating decision is final.  38 U.S.C. § 4005(c) (1988) [38 U.S.C. § 7105(c) (2012)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988) [38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017)].  

The AOJ denied the Veteran's claim of entitlement to service connection for residuals of right ankle sprain with arthritis in an April 1998 rating decision.  At such time, the AOJ considered the Veteran's service treatment records and post-service treatment records.  The AOJ noted that the Veteran's service treatment records were negative for complaints, treatment, or findings regarding a right ankle injury.  It was further noted that a post-service examination reflected the Veteran's report that he twisted his ankle in service and was informed upon his separation from service that he had arthritis.  Records further showed that, a year previously, the Veteran twisted his ankle and wore a splint; however, subsequent physical examination revealed normal range of motion and X-rays were normal.  Consequently, service connection for residuals of right ankle sprain with arthritis was denied.  The Veteran was advised of the decision and his appellate rights in April 1998; however, he did not enter a notice of disagreement.  Further, no new and material evidence was received within one year of the notification of the decision, and relevant service department records have not since been received.  Therefore, the April 1998 rating decision is final.  38 U.S.C. § 7105(c) (West 1991) [(2012)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1997) [(2017)].  
 
The evidence received since the April 1989 and April 1998 rating decisions includes private and VA treatment records, SSA records, and the Veteran's statements, to include those offered at his April 2017 Board hearing.  Such newly received evidence reflects diagnoses of arthritis of the right knee and ankle, as well as a torn medial meniscus of the right knee.  Further, during his April 2017 Board hearing, the Veteran testified that he sustained an in-service injury to his right knee and ankle while running with his unit.  He reported that he treated his injuries himself and did not seek medical treatment.

The Board finds that the evidence received since the April 1989 and April 1998 rating decisions is not cumulative or redundant of the evidence of record at the time of the prior decisions, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for right knee arthralgia and residuals of right ankle sprain with arthritis, respectively.  Specifically, such newly received evidence reflects diagnoses of current disorders and, based on the Veteran's testimony, which is presumed credible for the purposes of reopening the claims, suggests that such disorders may be related to his military service.  Therefore, as new and material evidence has been received, the claims of entitlement to service connection for residuals of right ankle sprain with arthritis and right knee arthralgia are reopened.


ORDER

A rating in excess of 10 percent for postoperative residuals of recurrent right inguinal hernia is denied.

New and material evidence having been received, the claim for service connection for right ankle sprain with arthritis is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for right knee arthralgia is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

Pertinent to the Veteran's service connection claims, he contends that he has right knee and ankle disorders as a result of his military service.  Specifically, at his April 2017 Board hearing, he testified that he injured his right knee and ankle during physical training when he fell while running on rough terrain, and has continued to experiences symptoms since such time. 

Service treatment records reflect that, in February 1986, the Veteran was seen for complaints referable to the left knee and ankle; however, in March 1986, he reported right leg pain with a swollen calf for two days.  Such was noted to be unrelated to direct or indirect trauma.  The assessment was non-specific leg pain.  Post-service treatment records reflect diagnoses of arthritis of the right knee and ankle, as well as a torn medial meniscus of the right knee.

Consequently, in light of the Veteran's in-service complaints referable to his right leg, his report of an in-service fall and a continuity of symptoms since such time, and the current diagnoses referable to his right knee and ankle, the Board finds that a remand is necessary in order to afford him a VA examination so as to determine the current nature and etiology of his claimed disorders.

Furthermore, at his April 2017 Board hearing, the Veteran testified to receiving treatment from Dr. Carlson at Fort Smith and Dr. Arnold at Advanced Orthopedic Specialists in regard to his right knee and ankle, but had not yet provided such records to VA.  Therefore, on remand, the Veteran should be requested to submit, or authorize VA to obtain, such records for consideration in his appeal.

With regard to the Veteran's claim of entitlement to a TDIU, the Board finds that such issue is inextricably intertwined with the remanded claims for service connection because a hypothetical grant of the pending service connection claims could significantly change the adjudication of the TDIU issue by affecting the Veteran's overall combined disability percentage.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of the Veteran's TDIU claim must therefore be deferred until the intertwined issues are adjudicated.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran submit, or authorize VA to obtain, treatment records from Dr. Carlson at Fort Smith and Dr. Arnold at Advanced Orthopedic Specialists referable to his right knee and ankle.  If the Veteran provides the appropriate authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

2.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his right knee and ankle disorders.  Following a review of the record and examination, the examiner should address the following inquiries:

(A)  Identify all right knee and right ankle disorders found to be present.

(B)  For each diagnosed right knee and right ankle disorder found to be present, is it at least as likely as not (i.e., a 50 percent probability or greater) that such is related to the Veteran's military service, to include his March 1986 complaints of right leg pain and/or his report of injury when he fell while running over rough terrain?

(C)  If arthritis of the right knee and/or right ankle is diagnosed, did such manifest within one year of the Veteran's discharge from service in December 1987, i.e., by December 1988?  If so, please describe the manifestations.

In offering such opinions, the examiner should consider the Veteran's statements regarding the continuity of right knee and ankle symptomatology since service as well as his report that he did not always seek treatment for such disorders, but instead self-medicated.  

A rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


